Citation Nr: 1450650	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  04-42 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for an ovarian cyst.

2. Entitlement to service connection for degenerative joint disease of the lumbar spine.

3. Entitlement to service connection for frostbite, to include associated nerve damage.

4. Entitlement to service connection for arthritis, to include as secondary to frostbite.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from March 1983 to February 1986 and from September 1988 to October 1991.  Thereafter, the Veteran had additional reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal of May 2003 and February 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran testified before the undersigned Veterans Law Judge at a January 2013 hearing conducted via videoconference.  A transcript of the hearing is of record.

This case was previously before the Board most recently in May 2013, at which time the appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  On remand and in a February 2014 rating decision, service connection was granted for PTSD constituting a full grant of such benefits sought on appeal; as such, this issue is no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that the AOJ has complied with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (a remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders).

As noted in the May 2013 remand, the Veteran testified that she began receiving treatment at the Beckley VA Medical Center (VAMC) in 1997.  However, records dated prior to 2001 had not been associated with the claims file.  On remand, the AOJ requested these records and, in July 2013, received a response from the Beckley VAMC that the request had been granted.  However, other than a one-page radiology report dated November 1998, no records related to the Veteran's treatment at the Beckley VAMC prior to 2001 have been associated with the virtual claims file.  

The Board also instructed that records related to the Veteran's Social Security Administration (SSA) disability claim be obtained and associated with the claims file.  A review of the record reveals that SSA provided the requested records via CD and photocopy in June 2013.  Records then associated with the virtual claims file include a May 2006 SSA Administrative Law Judge (ALJ) decision denying the Veteran's claim and a July 2006 "Request for Review of Hearing Decision/Order" appealing the ALJ's decision along with an accompanying list of exhibits.  However, neither the actual medical records noted in the list of exhibits, nor any documentation associated with the results of the Veteran's SSA appeal, have been associated with the virtual claims file.

Furthermore, the Board instructed that the Veteran's periods of reserve duty, including specific periods of active duty for training (ADT) and inactive duty training (IDT), be verified.  On remand, the AOJ contacted the Defense Finance and Accounting Service (DFAS) on two occasions in an attempt to obtain the Veteran's Leave and Earnings Statements related to her reserve service.  Receiving no reply after the second attempt, the AOJ notified the Veteran in January 2014 that these records are unavailable.  However, VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  38 C.F.R. § 3.159(c)(2) (2013).  VA may end its efforts to obtain these records only if it concludes that the records sought do not exist or that further efforts to obtain them would be futile.  Id.  Receiving no response from a Federal agency is not grounds for a determination that these records are unavailable.  Therefore, on remand, additional efforts should be undertaken to verify the Veteran's periods of ADT and IDT.

Finally, should additional medical and/or service personnel records be obtained on remand, an addendum opinion should be obtained regarding the etiology of the Veteran's claimed disabilities.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's Leave and Earnings Statements related to her reserve service.  All efforts to obtain these records must be documented in the claims file.

2. Then, prepare a memorandum for inclusion in the record detailing each period of active duty, ADT and IDT.

3. Associate with the claims file all treatment records all records received from the Beckley VAMC for the period 1997 through 2001.  If these records cannot be located, contact the Beckley VAMC and request additional copies of these records for inclusion in the claims file.

4. Associate with the claims file all records obtained from the SSA related to the Veteran's claim for SSA disability benefits, including all records listed in the "List of Exhibits" associated with the Veteran's appeal of the SSA ALJ's negative decision.

5. Following completion of each of the above, forward the claims file to the VA examiner that conducted the September 2013 VA examination for an addendum opinion.  If this examiner is not available, the claims file should be forwarded to another examiner with the appropriate expertise.  If the examiner determines that an additional physical examination is required, one is to be arranged.  Following a review of the entire claims file, and physical examination if required, the examiner is requested to address the following:

a. Is it at least as likely as not (probability of at least 50 percent), that any current ovarian cyst disability had its clinical onset during a verified period of active service or ADT (but not IDT), or is otherwise etiologically related to the Veteran's active service?  In offering this opinion, the examiner should comment on the Veteran's assertions of abdominal pain since service, taking into account that she is competent to report symptoms observable to a layperson.

b. Is it at least as likely as not (probability of at least 50 percent), that any current degenerative joint disease of the lumbar spine had its clinical onset during a verified period of active service or ADT, or is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, ADT or IDT?  In offering this opinion, the examiner should comment on the Veteran's assertions of back pain following lifting a heavy weight, taking into account that she is competent to report symptoms observable to a layperson.

c. Note whether the Veteran has been diagnosed with residuals of frostbite (claimed as nerve damage) at any point during the appeal period and, if so, opine whether it is at least as likely as not (probability of at least 50 percent) that such residuals had its clinical onset during a verified period of active service or ADT, or is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, ADT or IDT?

d. Is it at least as likely as not (probability of at least 50 percent), that any current arthritis had its clinical onset during a verified period of active service or ADT, or is otherwise etiologically related to the Veteran's active service, including any injury incurred during a period of active service, ADT or IDT?  

e. If residuals of frostbite are diagnosed, is it at least as likely as not (probability of at least 50 percent) that any current arthritis is proximately due to (caused by) or aggravated by (chronically worsened beyond normal progression) residuals of frostbite, to include associated nerve damage?  In offering this opinion, the examiner is instructed that the phrase "caused by or a result of" is insufficient to address the question of aggravation.

6. The AOJ should review the claims file to ensure that each of the above actions have been completed, including association of all records with the virtual claims file.

7. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



